Citation Nr: 1724527	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic right ankle strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 2001 to October 2002, from February 2003 to January 2004, and from August 2005 to November 2006, including combat service in Iraq, and his decorations include the Combat Action Badge.  He also had a prior period of active duty from February 1999 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2012 and February 2013, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

As to all the issues on appeal, the Board notified the Veteran and his representative in April 2017 that additional pertinent evidence was added to the record since the issuance of the September 2016 supplemental statement of the case (SSOC) and his appeal would be remanded unless he waived AOJ review of this evidence.  See 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  To date, no reply to the Board's waiver request has been received from the Veteran or his representative.  Therefore, the Board finds that a remand for the AOJ to review this evidence and issue a SSOC is required.  Id.


As to the claims for higher initial ratings for the chronic lumbar and bilateral ankle strains, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that while these issues are in remand status the Veteran should be provided with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating these claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

As to the claim for a TDIU, the Board notes that the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  However, a review of the record on appeal does not reveal a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability despite the earlier requests from VA.  Therefore, while the appeal is in remand status the Veteran should once again be asked to provide VA with a completed VA Form 21-8940.  At this time, the Veteran should also be notified that his claim will be considered abandoned if he fails to cooperate with VA by providing the requested VA Form 21-8940.  See 38 C.F.R. § 3.158(a) (2016) (mandates that claims will be considered abandoned when an appellant fails to cooperate); Also see Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and once again ask him to complete and return to VA a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran should also be notified that under 38 C.F.R. § 3.158(a) his claim for a TDIU will be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940. 

2.  Associate with the claims file all of the Veteran's post-August 2016 treatment records from the Birmingham VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his chronic lumbar and bilateral ankle strains since February 2007, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of his chronic lumbar and bilateral ankle strains.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all lumbar spine and ankle pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine and dorsiflexion and plantar extension of each ankle) in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine and each ankle; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e., forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine and dorsiflexion and plantar extension of each ankle of each ankle) of the Veteran's lumbar spine and each ankle (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv)  The examiner should state whether the lumbar spine disability is productive of any incapacitating episodes since February 2007, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

(v)  The examiner should also state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.

(vi)  The examiner should state the degree to which his chronic lumbar and bilateral ankle strains limit the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc. . . . at any time since February 2007.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC which includes notice of, among other things, the evidence added to the record since the September 2016 SSOC and notice of 38 C.F.R. § 3.158(a).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

